Citation Nr: 1610072	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for patent foramen ovale/atrial septal aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to March 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of a VA Regional Office (RO).  

The case was previously before the Board in February 2013 when the issue of entitlement to service connection for residuals of oral surgery, including extraction of tooth #31, was denied and the issues of entitlement to service connection for patent foramen ovale/atrial septal aneurysm and entitlement to service connection for a disability manifested by hematuria were remanded for additional development.

In a May 2013 rating decision, the RO granted entitlement to service connection for hematuria and assigned an evaluation of noncompensably disabling, effective April 1, 2008.  As this represents a complete grant of the issue, the issue is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with patent foramen ovale with atrial septal aneurysm, which is a congenital defect. 

2.  The probative evidence of record is against a finding that the Veteran's patent foramen ovale with atrial septal aneurysm has a superimposed pathology, injury, or disease causally related to, or aggravated by, active service or a service-connected disability with the exception of transient ischemic attack for which the Veteran is already in receipt of service-connected benefits.


CONCLUSION OF LAW

The criteria for service connection for patent foramen ovale with atrial septal aneurysm have not been met.  38 U.S.C.A. §§ 1101, 1112, 1111, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2008 prior to the initial decision in this case.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available, relevant, and adequately identified treatment records, for which necessary authorization for VA to obtain, have been associated with the claims file.  VA medical opinions were obtained. 

Neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Congenital or developmental conditions are not injuries or diseases and, therefore, generally may not be service connected as a matter of law.  38 C.F.R. § 3.303(c), 4.9.  There are, however, certain limited exceptions to the rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for patent foramen ovale/atrial septal aneurysm.

Service treatment records reveal that the Veteran suffered a transient ischemic attack (TIA) and was thereafter diagnosed with patent foramen ovale/atrial septal aneurysm.

The Veteran was afforded a VA medical examination in July 2008.  The Veteran was noted to be diagnosed with patent foramen ovale (PFO) and atrial septal aneurysm (ASA) in July 2007.  No opinion was rendered regarding the etiology of the Veteran's condition.

In April 2013 the Veteran was afforded a VA medical examination.  The Veteran advised that she became aware of PFO in 2007 when she had a TIA in active service.  She was advised that surgery was not indicated but that would be on Coumadin for life.  The Veteran was uncertain if her heart condition worsened in service.  The Veteran reported that she was limited in exercise due to plantar fasciitis and unable to do more than a casual walk.  The examiner noted that PFO was congenital and was uncertain of the cause of the aneurysm.  The examiner rendered the opinion that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, even, or illness.  The examiner noted that the Veteran's PFO/ASA would certainly appear to be a congenital abnormality that is subject to improvement or deterioration.  The TIA is a superimposed disease which is related to the Veteran's congenital heart condition.  TIAs are well-known to be related to PFO with ASA.  The Veteran's TIA was, therefore, at least as likely as not related to service.  The examiner noted that the Veteran was already in receipt of service-connected benefits for TIA.  The Veteran reported that she was required to be on a blood thinner for the rest of her life because of her heart condition and TIA.  Although this does not constitute a superimposed "disease" or "injury" it did represent a risk factor for possible future medical disease and/or injury.  The Veteran's TIA appeared caused by or related to military service but not "aggravated by" military service.  

In May 2013 a VA medical opinion was obtained.  After review of the available records, the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that although the Veteran's PFO with ASA was first identified in service, it is well known to be a congenital condition.  Therefore, the Veteran's PFO/ASA did not begin during or was otherwise caused by her active service.  The examiner continued to state that prior to service, the Veteran was unaware of the heart condition and there were no complications.  During service, the Veteran had a TIA which was almost certainly caused by the PFO/ASA.  Therefore, the Veteran's PFO/ASA would be considered a defect subject to superimposed disease or injury which resulted in a disability (TIA).

Entitlement to service connection for PFO/ASA is not warranted.  It is acknowledged that the Veteran was first noted to have a PFO/ASA while in service.  After examination a medical opinion identified PFO/ASA as a defect that could be subjected to a superimposed disease.  However, with the exception of a TIA, for which the Veteran is already in receipt of service connected benefits, there is no indication that there are any other superimposed diseases associated with the Veteran's PFO/ASA.  As such, service connection for PFO/ASA is denied.


ORDER

Service connection for patent foramen ovale/atrial septal aneurysm is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


